Name: Commission Implementing Regulation (EU) 2015/2031 of 13 November 2015 amending Regulation (EC) No 1918/2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  international trade;  Africa;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 14.11.2015 EN Official Journal of the European Union L 298/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2031 of 13 November 2015 amending Regulation (EC) No 1918/2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof Whereas: (1) Commission Regulation (EC) No 1918/2006 (2) has opened an annual tariff quota for the import into the Union of virgin olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported directly from that country. Article 2(2) of that Regulation lays down monthly limits for the quantity of olive oil for which import licences may be issued under the overall volume of the quota provided for in paragraph 1 of that Article. In view of the need to take measures to alleviate Tunisia's economic situation, it is appropriate to facilitate trade in the olive oil between the Union and Tunisia by reducing the administrative burden for the administration of the quota opened by Regulation (EC) No 1918/2006. It is therefore necessary to suppress the monthly limits provided for in Article 2(2) of that Regulation. (2) The amount of the security fixed in Article 3(4) of Regulation (EC) No 1918/2006 should be increased to guarantee that the undertaking to import will be fulfilled during the period of validity of the import licences. (3) Regulation (EC) No 1918/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1918/2006 is amended as follows: (1) Article 2 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The quota shall be opened from 1 January each year.; (b) paragraph 3 is deleted. (2) Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: 1. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, applicants may lodge one import licence application each week, either on Monday or Tuesday.; (b) paragraph 4 is replaced by the following: 4. The import licence shall be valid from the actual day of its issue, in accordance with Article 22(2) of Commission Regulation (EC) No 376/2008 (3), until the last day of the import tariff quota period. The amount of the security shall be EUR 20 per 100 kg net. (3) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3).." Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply for the quota periods starting from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84).